         1:20-cv-04369-JFA        Date Filed 02/23/21     Entry Number 13        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    William Theoplas Coleman,                              C/A No. 1:20-cv-4369-JFA-SVH

                  Plaintiff,

    v.
                                                                       ORDER
     York       County      Detention     Center;
     Administrator J. Ramsey; Captain Brady:
     Officer Sikes; Officer Plemmons; Officer
     Dillinger; Officer Cassel; and Nurse Wright,

                  Defendants.


          Plaintiff William Theoplas Coleman, proceeding pro se, originally filed this action

asserting claims of violations of his constitutional rights. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2), (D.S.C.), the case was referred to a Magistrate Judge for review.

Upon receipt of the matter, the Magistrate Judge issued a proper form order on January 8, 2021.

(ECF No. 6).

          After receiving no response to the proper form order, the Magistrate Judge assigned to this

action 1 prepared a thorough Report and Recommendation (“Report”) and opines that this action

be dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(b). (ECF No. 9). The

Report sets forth, in detail, the relevant facts and standards of law on this matter, and this Court

incorporates those facts and standards without a recitation.



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
      1:20-cv-04369-JFA         Date Filed 02/23/21      Entry Number 13        Page 2 of 2




       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on January 21, 2021. (ECF No. 9). The Magistrate Judge required Plaintiff to file objections by

February 4, 2021. Id. Plaintiff failed to file any objections and the time for doing so has expired.

Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions of the

Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Magistrate’s Report, this Court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983).

       Here, Plaintiff has failed to raise any objections and therefore this Court is not required to

give an explanation for adopting the recommendation. A review of the Report indicates that the

Magistrate Judge correctly concluded that matter should be dismissed with prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation. (ECF No. 9). Thus, this matter is dismissed with prejudice.

IT IS SO ORDERED.



February 22, 2021                                             Joseph F. Anderson, Jr.
Columbia, South Carolina                                      United States District Judge
